    Case 3:21-mj-00105-BK Document 3 Filed 02/08/21             Page 1 of 3 PageID 10



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                    §
                                            §
V                                           §      CRIMINAL NO. 3:21-MJ-00105
                                            §
CHRISTIAN MICHAEL MACKEY                    §

                                MOTION FOR DETENTION

       The United States moves for pre-trial detention of defendant, Christian Michael

Mackey, pursuant to 18 U.S.C. § 3142.

       1. Eligibility of Case. This case is eligible for a detention order because the case

involves (check all that apply):

                      Crime of violence (18 U.S.C. §3156);

                      Maximum sentence life imprisonment or death

                      10 + year drug offense

                       Felony, with two prior convictions in above categories

                  X     Serious risk defendant will flee

                      Serious risk obstruction of justice

                      Felony involving a minor victim

                  X     Felony involving a firearm, destructive device, or any other

              dangerous weapon

                      Felony involving a failure to register (18 U.S.C. § 2250)




Motion for Detention - Page 1
   Case 3:21-mj-00105-BK Document 3 Filed 02/08/21             Page 2 of 3 PageID 11



              2. Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

                 X Defendant’s appearance as required

                  X Safety of any other person and the community

       3. Rebuttable Presumption. The United States will/will not invoke the rebuttable

presumption against defendant because (check one or both):

                     Probable cause to believe defendant committed 10+ year drug offense

                      or firearms offense,

                      Probable cause to believe defendant committed a federal crime of

              terrorism, 18 U.S.C. § 2332b(g)(5)

                      Probable cause to believe defendant committed an offense involving

              a minor, 18 U.S.C. §§ 1201, 2251

                      Previous conviction for “eligible” offense committed while on

              pretrial bond

       4. Time For Detention Hearing. The United States requests the Court conduct the

detention hearing,

                     At first appearance

                 X     After continuance of 2      days (not more than 3).

       DATED this 8th day of February 2021.




Motion for Detention - Page 2
   Case 3:21-mj-00105-BK Document 3 Filed 02/08/21    Page 3 of 3 PageID 12



                                   Respectfully submitted,

                                   ERIN NEALY COX
                                   UNITED STATES ATTORNEY



                                    /s/ Nicole Dana
                                   NICOLE DANA
                                   Assistant United States Attorney
                                   Texas State Bar No. 24062268
                                   1100 Commerce Street, Third Floor
                                   Dallas, Texas 75242-1699
                                   Telephone: 214.659.8694
                                   Facsimile: 214.659.8800
                                   Email: nicole.dana@usdoj.gov




Motion for Detention - Page 3
